Citation Nr: 0608509	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  97-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder 
and depression, to include as secondary to the service-
connected low back disability.

2.  Entitlement to service connection for headaches, to 
include as secondary to the service-connected low back 
disability.

3.  Entitlement to service connection for a right foot injury 
characterized as Morton's neuroma.

4.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to the service-connected 
left foot disability.

5.  Entitlement to an increased rating in excess of 40 
percent, effective prior to August 1, 2002, for the service-
connected low back disability.

6.  Entitlement to an increased rating in excess of 60 
percent, effective as of August 1, 2002, for the service-
connected low back disability.

7.  Entitlement to an increased initial rating in excess of 0 
percent for the service-connected herpes simplex virus, lips 
and eyelids.

8.  Entitlement to a temporary total evaluation based upon 
injections received in May 2003 for low back complaints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel


INTRODUCTION

The veteran had active service from April 1988 to August 
1989.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions of Department 
of Veterans Affairs (VA) Regional Offices.  

The Board notes that the appellant presented testimony before 
the undersigned Veterans Law Judge (VLJ) in August 2004.  A 
copy of the hearing transcript issued following the hearing 
is of record.   

The Board notes that in February 2002 and February 2004 
statements, the veteran indicated that she is seeking service 
connection for back arthritis related to her service-
connected back disability, and earlier effective date for the 
grant of her 60 percent rating for the service-connected back 
disability.  As the only issues currently before the Board 
are those set forth on the title page of this decision, these 
matters are referred to the RO for appropriate action.

The issues of entitlement to service connection for abdomen 
scars and rhinitis were withdrawn by the veteran in a 
February 2004 statement, and thus, they are no longer before 
the Board for appellate adjudication.  

Similarly, the veteran requested a 30 percent rating for the 
service-connected left foot disability in a January 1997 VA 
form 9 (Appeal to Board of Veterans' Appeals), which has been 
granted effective April 1997.  And, she requested a 10 
percent rating for the service-connected scars of the left 
foot in a September 2000 notice of disagreement, which has 
been granted effective November 1997.  Generally, the 
claimant will be presumed to be seeking the maximum available 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  However, in this case, the record 
does not reflect that the veteran is seeking higher ratings 
than those specifically requested, as above described.  
Hence, the Board deems that the veteran's claims have been 
granted, and thus, they are no longer before the Board for 
appellate adjudication.

Lastly, the issue of entitlement to a temporary total 
evaluation based upon injections received in May 2003 for low 
back complaints will be addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.    

2.  The evidence is in relative equipoise as to the veteran's 
entitlement to service connection for dysthymic disorder and 
depression.

3.  The veteran did not sustain a permanent increase in 
severity of her preexisting headaches during service.  The 
headaches are not otherwise related to her active service, 
and the headaches are not proximately due to and have not 
been aggravated by a service-connected disability. 

4.  The veteran's claimed right foot Morton's neuroma is not 
related to service or to a service-connected disability.

5.  The veteran's claimed left ankle disorder is not related 
to service or to a service-connected disability.

6.  Prior to August 1, 2002, the service-connected low back 
disability was not characterized by pronounced disability 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

7.  As of August 1, 2002, the service-connected low back 
disability is not characterized by unfavorable complete bony 
fixation of the spine.  She also has not had, with or without 
symptoms such as pain, stiffness or aching, unfavorable 
ankylosis of the entire spine.

8.  The service-connected herpes is characterized by 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  However, it is not characterized 
by exfoliation or itching constant, extensive lesions, or 
marked disfigurement.  The service-connected herpes does not 
cover at least five percent, but less than 20 percent, of the 
entire body, or at least five percent, but less than 20 
percent, of exposed areas are affected, and has not required 
intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) for a total duration of less 
than six weeks during the past 12-month period.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the claimed dysthymic disorder and depression, to include as 
secondary to the service-connected low back disability, is 
granted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2005).

2.  The claimed headaches were not incurred in or aggravated 
by service, and are not proximately due to, the result of, or 
aggravated by a service-connected disability. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.310 (2005).

3.  The claimed right foot injury characterized as Morton's 
neuroma was not incurred in or aggravated by service, and was 
not proximately due to, the result of, or aggravated by a 
service-connected disability. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.310 (2005).

4.  The claimed left ankle disorder was not incurred in or 
aggravated by service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2005).

5.  Entitlement to an increased rating in excess of 40 
percent, effective prior to August 1, 2002, for the service-
connected low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5293 (as effective 
prior to September 23, 2002).

6.  Entitlement to an increased rating in excess of 60 
percent, effective as of August 1, 2002, for the service-
connected low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5293 (as effective 
prior to September 23, 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5243 (as effective 
September 23, 2002).

7.  Entitlement to a 10 percent increased initial rating, but 
not more, for the service-connected herpes simplex virus, 
lips and eyelids have been met under the old criteria for 
evaluating skin disorders.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic 
Codes 7806 (as effective prior to August 30, 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7806 (as 
effective August 30, 2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
informed of the evidence needed to show her entitlement to 
the claims on appeal via several RO letters issued during 
2002 and 2003, the multiple rating decisions, the multiple 
statements of the case (SOCs), and multiple supplemental 
statements of the case (SSOCs).  In addition, the RO letters, 
some of the SOCs issued in 2002, and some of the SSOCs issued 
in 2003, provided the claimant with specific information 
relevant to the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the claims on appeal or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  By the RO letters issued in 2002 and 2003, the 
rating decisions, and some of the SOCs issued in 2002, and 
some of the SSOCs issued in 2003, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the appellant's claims discussed herein 
would not be prejudicial error to the appellant.  See 
VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, some of the VCAA notices were provided 
prior to the AOJ decisions, and some others after the AOJ 
decisions.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notices were provided to the 
appellant prior to and after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notices provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304 (2005).  Service connection 
may also be granted for certain chronic diseases, including 
psychoses, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2005).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2005).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in- service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Furthermore, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The United States Court of 
Appeals for Veterans Claims (Court) has further held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service- 
connected disease or injury, it too shall be service 
connected for that degree of aggravation.  Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).



A.  Dysthymic disorder and depression, to include as 
secondary to the service-connected low back disability.

The veteran contends that she currently suffers from 
dysthymic disorder and depression, which are proximately due 
to the service-connected low back disability.  Specifically, 
she notes that the long history of pain and other symptoms 
related to the service-connected low back disability have led 
her to develop dysthymic disorder and depression.

The service medical records are negative for any diagnosis of 
dysthymic disorder and/or depression.  An October 1989 VA 
examination report indicates the veteran reported she was 
treated for complaints of headaches due to tension and 
nervousness in service with stress management classes.  She 
felt she would have made more progress from this treatment, 
but her discharge from service interrupted the treatment.

March 1997 notations from the Houston VA Medical Center 
(VAMC) reveal she was seen for pain of the left foot status 
post neuroma and chronic low back pain for 8 years.  She 
showed symptoms of depression, easy anger, weight loss (10 to 
20 pounds) and poor sleep.

A March 1999 VA examination report indicates that the veteran 
was in a motor vehicle accident on December 24, 1996 when she 
rear-ended a car.  Subsequently her back pain worsened and 
she began to feel upset and frustrated.  She was diagnosed 
with adjustment disorder with mixed emotional features, and 
personality disorder not otherwise specified.  It was the 
examiner's opinion that the veteran's psychiatric problems 
were as likely as not related to her intercurrent injury and 
other stresses in her life, rather than her service-connected 
back injury.

Records from the Cypress Creek Hospital dated in 2001 show 
she was treated for depressive disorder.

However, an October 2001 VA mental examination report 
indicates the veteran was diagnosed with depressive disorder 
not otherwise specified.  The examiner noted that the 
veteran's pain and depressive symptoms were inextricably 
interwoven, and acknowledged that veteran's complaints were 
as likely as not related to her service-connected injuries.

An April 2003 VA spine examination report noted insomnia and 
inability to sleep at night due to pain, and that her low 
back pain greatly interfered with her mood, social 
activities, and general enjoyment of life.  But, she denied 
depressed mood or associated vegetative symptoms.

Lastly, November 2002 Houston VAMC notations acknowledged the 
veteran had doubled depression and that she had major 
depressive episodes (MDE).  The VA doctor also noted that, 
given her history of being on pain medication, this can 
contribute to both lowering her functioning at work and her 
depression.  The veteran was diagnosed with depression.

Upon a review of the evidence, the Board finds that a grant 
of service connection for the claimed dysthymic disorder and 
depression, to include as secondary to the service-connected 
low back disability, is warranted in this case.  The law is 
clear that when the evidence is in relative equipoise as to 
the merits of an issue, the benefit of the doubt in resolving 
the issue is to be given to the appellant.  38 U.S.C.A. 
§ 5107(b).  In this case, the October 2001 VA mental 
examination report and the November 2002 notations from the 
Houston VAMC tend to indicate that the veteran's pain and 
depressive symptoms were inextricably interwoven, and that 
the veteran's complaints were as likely as not related to her 
service-connected back injuries.  On the other hand, the 
March 1999 VA examination report notes that the veteran's 
psychiatric problems were as likely as not related to her 
intercurrent injury and other stresses in her life, rather 
than her service-connected back injury.

As such, given the above described medical evidence, the 
Board finds that the evidence is in at least relative 
equipoise, and that the reasonable doubt rule applies to this 
case.  Therefore, the veteran's claim of service connection 
for dysthymic disorder and depression, to include as 
secondary to the service-connected low back disability, is 
granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991). 

B.  Headaches, to include as secondary to the service-
connected low back disability.

A May 1989 service report of medical history shows that the 
veteran noted frequent or severe headaches since facial 
Bell's Palsy in July 1986 (which was prior to entrance into 
active service in April 1988).  A January 1989 service 
examination also noted right side of the mouth Bell's Palsy 
in 1986.

A post service examination in October 1989 indicates that the 
veteran complained of headaches in service due to tension and 
nervousness, and that she was sent to stress management 
treatment.

A March 1999 VA psychiatric examination report notes the 
veteran complained of crippling headaches.  And, a March 1999 
VA joints examination report indicates the examiner found no 
connection between the claimed headaches and the service-
connected lumbar spine.

May 2003 records from the Kelsey-Seybold Clinic also noted a 
history and treatment for headaches.

The Board acknowledges that a July 2003 VA examination report 
indicates that the examiner had not reviewed the veteran's 
claims files, and that the examiner concluded that, give her 
history of head and low back trauma during service, the 
veteran developed chronic low back pain and post traumatic 
headaches after the injury.  The examiner further noted that 
it appeared the headaches were caused by the same trauma 
which caused the low back pain.  However, in a September 2003 
addendum to the July VA examination report, the examiner 
reversed his conclusion.  After reviewing the veteran's 
medical history and claims files, the examiner found that the 
veteran suffered from stress headaches prior to enlistment, 
and that she perhaps developed some changes to the headaches 
characteristics after a December 1996 motor vehicle accident.  
The examiner also found that there was no evidence to support 
that the veteran developed or experienced a worsening of the 
headaches after the in-service fall in 1988 or 1989.  Lastly, 
the examiner concluded that there was no evidence to support 
that the headaches or low back pain were linked in any other 
way, as they were separate entities that potentially 
exacerbated each other as any chronic pain condition can 
enhance the perception of any other painful condition.

With respect to the applicable law as to this issue, in 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit Court held, in Wagner, that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

As noted above, it is clear that the service medical records 
indicated that she developed headaches after being diagnosed 
and treated for Bell's Palsy in 1986, which was about two 
years prior to her entrance into the service.  As such, it is 
clear that the veteran's headaches pre-existed her service.  
Furthermore, the service medical records, the March 1999 VA 
examination reports, and the September 2003 addendum to the 
July 2003 VA examination report reflect that there was no 
aggravation of the pre-service headaches during service.

The Board acknowledges that the original July 2003 VA 
examination report tended to link the headaches to the 
veteran's in-service back injury.  However, the examiner at 
this time did not have the veteran's claims files, and he 
specifically explained the reasons for arriving at the 
opposite conclusion in the September 2003 addendum.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, as discussed above, the 
preponderance of the evidence does not support a grant of 
service connection for the claimed headaches, neither as 
aggravated during service nor as related to a service-
connected disability.

In sum, the Board finds that the preponderance of the 
evidence does not support the veteran's contention that he 
pre-service headaches were permanently aggravated, beyond the 
natural progression of the disease, during her active 
service, as well as that they are not related to the service-
connected low back disability. 

For a grant of service connection on an aggravation basis, 
there must be permanent advancement of the underlying 
pathology during service.  Thus, the presumption of soundness 
is therefore rebutted.  See 38 U.S.C.A. § 1111; see also 
VAOPGCPREC 03-2003 (July 16, 2003).  Furthermore, the Board 
finds that a discussion of whether the presumption of 
aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the veteran's headaches were not aggravated by 
service.  VA's General Counsel found that such a finding 
would necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).  Id.

Although the Board does not doubt the veteran's sincere 
belief that her headaches are related to service or to a 
service-connected disability, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or aggravation.  Absent a professional 
medical opinion linking the veteran's disorders to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

C.  Right foot injury characterized as Morton's neuroma.

The service medical records reflect that in May 1988 the 
veteran was treated for complaints of both feet for 2 weeks.  
She was diagnosed with rule out plantar fasciitis.  
Subsequently, in June 1988, she complained of bilateral 
plantar fasciitis.

An October 1989 VA examination report was negative for right 
foot complaints.  However, April and May 1990 VA examination 
reports noted complaints of low back pain extending from the 
right hip down to the back of the right knee which caused a 
limp.

The veteran has been treated by VA for problems with her feet 
since the early 1990s.  Specifically, a February 1990 
notation shows the veteran was treated for bilateral plantar 
fasciitis.  June 1990 notations indicate that the veteran was 
examined due to status post excision Morton's neuroma of the 
left foot.  She had full range of motion of the right foot 
and the right foot joints were within normal limits.  

A January 1997 letter from C. Campbell, D.C. indicates that 
the veteran was in a motor vehicle accident in December 1996, 
and that she had herniated nucleus pulposus at L4-5 with 
radiculitis to the right leg, but not below the knee.  In 
addition, an October 1996 notation from the Houston VA 
Medical Center shows complaints of possible Morton's neuroma 
of the right foot, and a March 1999 VA examination report 
shows a diagnosis of status post Morton's neuroma, bilateral 
feet.

A March 2000 report from A. Shaibani, M.D., indicates that 
upon nerve conduction studies, the veteran presented limited 
findings suggestive of a right lateral plantar nerve lesion.  
And, March 2000 statement from Dr. Lugo-Miro, the veteran was 
diagnosed with plantar fasciitis and tarsaltinea syndrome.

Lastly, and more importantly, an October 2001 VA joints 
examination report indicates that the veteran had right foot 
tenderness throughout the second web space, no evidence of 
palpable clunk with metatarsal squeeze maneuver, and had a 
normal neurological evaluation.  In the examiner's opinion, 
there was no evidence throughout the records to suggest a 
causal relationship between the right foot symptoms and the 
left ankle symptoms with respect to the left foot Morton's 
neuroma.  She was diagnosed with right Morton's neuroma.

Upon a review of the evidence, the Board finds that a grant 
of service connection for the claimed right foot injury 
characterized as Morton's neuroma is not warranted in this 
case.  The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b). 

In this case, the evidence shows the veteran complained of 
bilateral foot pain during service.  However, during an 
October 1989 VA examination (two moths after her discharge 
from service), she had no complaints of the right foot.  In 
addition, it appears that she was first diagnosed with 
possible Morton's neuroma of the right foot in 1996 (per an 
October 1996 Houston VAMC notation), which is about 7 years 
after her discharge from service.  Moreover, per an October 
2001 VA joints examination report, there is no causal 
relationship between the right foot symptoms and the left 
ankle symptoms with respect to the left foot Morton's 
neuroma.

The record is completely devoid of any evidence actually 
linking the claimed right foot Morton's neuroma to the 
veteran's active service, or to a service-connected 
disability.

As such, given the above described medical evidence, the 
Board finds that the evidence is not in at least relative 
equipoise, and that the reasonable doubt rule is not for 
application in this case.  The veteran's claim of service 
connection for a right foot injury characterized as Morton's 
neuroma is denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 

D.  Left ankle disorder, to include as secondary to the 
service-connected left foot disability.

An October 1989 VA examination report was negative for any 
left ankle complaints.  April and May 1990 VA examination 
reports noted numbness and excruciating pain at the bottom of 
the left foot causing a limp irrespective of the shoes she 
was wearing.  The reports also indicate that the veteran was 
diagnosed with old (resolved) Achilles tendonitis in service.

A February 1991 VA doctor's opinion shows that the veteran 
had surgery for correction/elimination of a left foot problem 
which was aggravated by marching during military service.  
And, October 1996 Houston VAMC notations indicate that the 
veteran was examined for left foot status post neuroma.  The 
examiner believed the veteran was having complaints secondary 
to gait deviations.

However, March 1999 x-rays revealed left ankle with no bone 
or joint space abnormality.  A March 1999 VA joints 
examination report indicates the veteran was diagnosed with 
status post Morton's neuroma of both feet, status post 
resection on the left with moderate residual symptoms to 
Morton's secondary neuroma at the first webbed space.  More 
importantly, in the examiner's opinion, there was no 
connection of the left ankle symptoms to either the surgical 
procedure or her injury to the lumbar spine, although there 
was a left foot scar due to the resection of the Morton's 
neuroma.  Specifically, the examiner noted that he did not 
find the left ankle sprain was due to the Morton's neuroma.

An October 2001 VA joints examination report, again, shows 
complaints of left ankle pain to palpation throughout the 
ankle medially, laterally, posteriorly and anteriorly.

Upon a review of the evidence, the Board finds that a grant 
of service connection for the left ankle disorder, to include 
as secondary to the service-connected left foot disability, 
is not warranted in this case.  The law is clear that when 
the evidence is in relative equipoise as to the merits of an 
issue, the benefit of the doubt in resolving the issue is to 
be given to the appellant.  38 U.S.C.A. § 5107(b). 

In this case, however, it is clear that there is no 
connection of the left ankle symptoms to either the surgical 
procedure on the left foot, or to her injury to the lumbar 
spine.  And, other than her own contentions, the record is 
completely devoid of any evidence actually linking the 
claimed left ankle disorder to the veteran's active service, 
or to a service-connected disability.

As such, given the above described medical evidence, the 
Board finds that the evidence is not in at least relative 
equipoise, and that the reasonable doubt rule is not for 
application in this case.  The veteran's claim of service 
connection for a left ankle disorder, to include as secondary 
to the service-connected left foot disability, is denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991). 

III.  Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2005).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which additional 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the veteran's service-connected herpes 
is currently rated by analogy under Diagnostic Code 7899-
7806.

A.  Increased rating for the service-connected low back 
disability.

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

The veteran was notified of the above changes in the law, and 
of the old and new criteria for spine disabilities in the May 
2003 supplemental statement of the case.

In this case, in a December 1989 rating decision, the veteran 
was granted service connection for sacroiliitis, as 10 
percent disabling, effective August 1989.  In an August 1993 
rating decision, the disability was increased to a 20 percent 
rating, effective November 1991, and was recharacterized as 
low back syndrome with lumbosacral disc bulging, sacroiliitis 
and sciatica.  In a January 2002 rating decision, the 
disability was again increased to a 40 percent rating 
effective April 1997, and in a January 2003 rating decision 
to a 60 percent rating effective August 2002.  The veteran's 
back disability has been rated under Diagnostic Code 5293, 
which under the old criteria for evaluating spine disorders, 
evaluated intervertebral disc syndrome.  

In this respect, the evidence shows that she has been treated 
for back problems during the 1990s by VA and private health 
care providers.  January 1997 notations from the Campbell 
Chiropractic Clinic show the veteran was treated for back 
injuries she sustained in a motor vehicle accident on 
December 24, 1996.  December 1996 Emergency Room 
hospitalization records confirm this fact.

January 1998 and March 1999 VA examination reports note that 
the veteran was able to forward flex to 45 degrees, extend to 
20 degrees, and right/left side bend to 25 degrees.  She was 
able to toe/heel walk normally.  She had some symptoms of 
invalid and nonorganic responses, including increased low 
back pain with axial loading of the cervical spine and low 
back pain with light touch.  Neurological evaluation showed 
physiologic and symmetrical reflexes, strength, sensation in 
both lower extremities, normal internal/external rotation of 
the hips, normal pulse, and negative bilateral straight leg 
raising.  The examiner found that there was no objective 
evidence of injury to the lumbar spine, and that any back 
symptoms notable at this time were at least as likely as not 
the result of her motor vehicle accident in 1996.

An October 2001 VA joints examination report reveals she uses 
a cane, but did not have an antalgic gait.  She was able to 
flex her lumbar spine to 50 degrees, extend to 15 degrees, 
and bilateral bend to 25 degrees.  Toe/heel walking was 
within normal limits.  Neurological evaluation showed 
physiologic and symmetrical reflexes, strength and sensation 
in both lower extremities.  Internal/external rotation of the 
hips was within normal limits with complaints of mild back 
pain.  Straight leg raising was negative bilaterally.  
Waddell's findings remained positive with invalid and 
nonorganic responses, with complaints of low back pain which 
worsened with superficial skin pinching.

And, a February 2002 Magnetic Resonance Imaging (MRI) report 
showed subtle broad-based herniation at L3-4 of 2 millimeters 
with focal high-intensity zone causing mild indentation of 
the thecal sac, slight bulge at T11-12, mild facetal 
arthrosis from L2-3 through L5-S1, no osseous spinal canal 
stenosis or neural foraminal narrowing.    

For the veteran to be awarded an increased rating in excess 
of 40 percent, effective prior to August 1, 2002, for the 
service-connected low back disability, she must show that her 
disability is characterized by pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as effective 
prior to September 23, 2002).  In this respect, the Board is 
clear that the evidence available and dated prior to August 
2002 fails to show that the veteran's back disability meets 
the criteria required for the assignment of an increased 
rating in excess of 40 percent.  The evidence simply does not 
show that, prior to August 2002, she had symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings

With respect to the claim for an increased rating in excess 
of 60 percent, effective as of August 1, 2002, for the 
service-connected low back disability, the Board notes that 
60 percent is the maximum rating assignable under both the 
old and new criteria for intervertebral disc syndrome, See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (as effective prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5243 
(as effective September 23, 2002).  However, the Board will 
consider other applicable rating criteria in light of Butts 
v. Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and 
a reasonable basis exists for its selection) (Citations 
omitted).  

In this case, under the old criteria for evaluating spine 
limitation of motion, a 100 percent rating is assignable if 
the evidence shows that the low back disability is 
characterized by unfavorable complete bony fixation of the 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5286 (as 
effective prior to September 26, 2003).  In addition, the new 
criteria for back disabilities allow for the assignment of a 
100 percent rating if the veteran has, with or without 
symptoms such as pain, stiffness or aching, unfavorable 
ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(as effective September 26, 2003).  

Upon a review of the evidence dated as of August 2002, the 
Board finds that the evidence does not support that the 
veteran's service-connected low back disability has been 
characterized by unfavorable complete bony fixation of the 
spine; or by unfavorable ankylosis with or without symptoms 
such as pain, stiffness or aching.  Per August 2002 records 
from the Pain Treatment Center, the veteran's low back has 
flexion to 30 degrees with increased pain.  And, per an 
August 2003 VA spine examination report, she had pain 
episodes about 5 to 6 times per month, lasting for several 
weeks.  However, again, she had flexion to 85 degrees, 
extension to 25 degrees, right lateral bending to 30 degrees, 
and left lateral bending to 35 degrees; most movements with 
pain.  Simply put, as of August 2002, the veteran's low back 
disability is not characterized by bony fixation or ankylosis 
(unfavorable, complete or otherwise).    

For the foregoing reasons, the Board finds that the claim(s) 
for increased ratings, prior to and as of August 2002, for 
the service-connected back disability must be denied.

B.  Increased rating in excess of 0 percent for the service-
connected herpes simplex virus, lips and eyelids.

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  The 
veteran was notified of this regulatory change via the May 
2003 supplemental statement of the case.  Accordingly, the 
Board will review both the pre- and post-August 30, 2002 
rating criteria to determine the proper evaluation for the 
veteran's skin disability.  VA's Office of General Counsel 
has determined that the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-2000 (2000).

In an August 2000 rating decision, the veteran was granted 
service connection for herpes simplex virus of the lips and 
eyelids, and was assigned a 0 percent rating, by analogy, 
under Diagnostic Code 7899-7806.  She is now seeking an 
increased initial rating for this disability.

At the time the veteran filed her claim, the old criteria for 
evaluating skin disorders, rated eczema as noncompensably 
disabling with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating was assigned if with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent was assigned if with exfoliation or itching 
constant, extensive lesions, or marked disfigurement.  And, a 
50 percent rating was warranted if with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. § 
4.118, Diagnostic Code (as effective prior to August 30, 
2002).

Under the revised criteria, Diagnostic Code 7806 provides a 
noncompensable rating if less than five percent of the entire 
body or less than five percent of exposed areas are affected, 
and no more than topical therapy has been required during the 
past 12- month period.  A 10 percent rating is assigned if at 
least five percent, but less than 20 percent, of the entire 
body, or at least five percent, but less than 20 percent, of 
exposed areas are affected, or if intermittent systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs) has been required for a total duration of less than 
six weeks during the past 12-month period.  A 30 percent 
rating is warranted for dermatitis or eczema that covers 20 
to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six or more weeks during the past 12-
month period.  And, a 60 percent rating is assigned for 
dermatitis or eczema that covers more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (as effective August 30, 2002)

With respect to the relevant evidence, it appears that the 
veteran has been service connected for herpes since 1997.  A 
March 1999 VA examination report indicates that the veteran's 
eyelids were without current lesions or blisters.  The 
conjunctivae was clear, the nasal cavity was without 
ulcerations along the mucosa, and there was no mass or 
irritated area.  The lips had scarring, the midline upper lip 
had 3 small scars which were hyperpigmented without 
deforming.  The upper lid also had a scar along the lateral 
aspect of approximately 4 millimeters (mm) from the oral 
commissure.  The scar was hyperpigmented but non-deforming.  
The remainder of the oral cavity is currently without 
lesions.  The hard and soft palate, the floor of the mouth, 
the lateral tongue, the buccal mucosa, and gingiva, all 
without lesions.  The veteran was diagnosed with herpes 
simplex virus affecting the lips, floor of the mouth, lateral 
tongue and upper lips, which worsened during menstrual cycles 
and with significant amount of odynophagia between or during 
these episodes with some spots.

An October 2001 VA skin examination report notes that the 
examiner did not know why the veteran was being examined.  
There was no knowledge of any skin conditions during service, 
and requested that specific questions or exams be 
recommended.

A March 2003 VA examination report reveals that the veteran's 
local skin symptoms included pain, itching, pus-drainage from 
the lesions.  The veteran also reported systemic symptoms 
like low grade fever for three days at the beginning of the 
outbreaks and fatigue.  She was unable to eat hard candy or 
drink hot fluids, and had slurred speech, which she 
attributes to the outbreaks and which affected her job as a 
VA telephone operator/counselor.  She reports three episodes 
per month (about 36 times per year) without times of complete 
clearing.  The episodes are not debilitating, but do not 
completely respond to the suppressive Valtrex.  Upon 
examination, she had a 6 by 7 mm hyperpigmented macule with 
minimal crust and sealing, which appeared to be healing.  
There was also a 4 by 3 mm slightly erythematous papule on 
the anterior mucosal lower lip with almost imperceptible 5 by 
2 mm erythematous macula.  There was subtle paleness to the 
outer palpebral conjunctiva compared to the medial aspect.  A 
slightly shotty anterior cervical lymphadenopathy was 
detected.  However, the examiner specifically indicated that 
less than 1 percent of the exposed and entire body surface 
was involved. 

Given the above facts, the Board finds that the veteran's 
herpes more nearly approximates a disability characterized by 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  However, it is not characterized 
by exfoliation or itching constant, extensive lesions, or 
marked disfigurement.  The grant of a 10 percent rating, 
under the old criteria for eczema, is warranted.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7806 (as effective prior 
to August 30, 2002).

It is also clear from the March 2003 VA examination report, 
however, that the service-connected herpes does not cover at 
least five percent, but less than 20 percent, of the entire 
body, or at least five percent, but less than 20 percent, of 
exposed areas, or that it has required intermittent systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs) for a total duration of less than six weeks during the 
past 12-month period.  As such, an disability rating in 
excess of 10 percent cannot be assigned under new criteria 
for eczema.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 (as 
effective August 30, 2002).

C.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether extra-schedular evaluations pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) are 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected disabilities 
have caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 
the need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant the assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Service connection for dysthymic disorder and depression, to 
include as secondary to the service-connected low back 
disability, is granted.

Service connection for headaches, to include as secondary to 
the service-connected low back disability, is denied.

Service connection for a right foot injury characterized as 
Morton's neuroma is denied.

Service connection for a left ankle disorder, to include as 
secondary to the service-connected left foot disability, is 
denied.

An increased rating in excess of 40 percent, effective prior 
to August 1, 2002, for the service-connected low back 
disability is denied.

An increased rating in excess of 60 percent, effective as of 
August 1, 2002, for the service-connected low back disability 
is denied.



A 10 percent initial rating for the service-connected herpes 
simplex virus, lips and eyelids is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

In the present case, the Board finds that the VA's redefined 
duty to assist the veteran, as set forth in the VCAA, has not 
been fulfilled regarding the issue of entitlement to a 
temporary total evaluation based upon injections received in 
May 2003 for low back complaints.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, 
during the August 2004 hearing before the undersigned, the 
veteran testified that, subsequently to the May 2003 back 
treatment, she had to be confined at home in the sense that 
she was not able to return to work.  The veteran's treating 
physician eventually gave her the week off after not being 
able to go to work for a couple of days.  Reportedly, she 
came to work for two days out of that week, and she was not 
able to drive.  She later got another note from her doctor 
giving her an additional week off. 

Furthermore, she testified that she was on a series of three 
epidural injections for one month, which the Board 
acknowledges April 2003 notations from the Kelsey-Seybold 
Clinic confirm.  The operative reports refer to the 
injections as a surgical procedure.  She states that by the 
time she was able to return to work, it was time for her 
second and third injections, which in turn required her to 
take more time off from work.

The Board finds that the veteran's testimony is credible and 
acknowledges that the record is devoid of any evidence, 
including copies of the veteran's doctor's notes or her 
employer's leave statements, showing that she in fact was out 
of work for the claimed period of time due to her May 2003 
back treatment.   

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
ask that she identify all sources of 
private and/or VA medical treatment for 
the injections received in May 2003 for 
low back complaints, and to furnish 
signed authorizations for release of the 
private or VA records, as appropriate.  
The RO should then attempt to obtain 
these records if appropriate.  All 
records obtained should be added to the 
claims folders.  If requests for any 
private/VA treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 
C.F.R. § 3.159 (2005).

2.  The RO should request or tell the 
veteran to provide any evidence in her 
possession that pertains to her claim, 
specifically including any copies of the 
doctor's notes authorizing the veteran 
that she be absent from work following 
the May 2003 treatment(s) and any copies 
of her employer's leave statement 
reflecting such absence.  The veteran 
should be specifically informed as to 
what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating her claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

3.  The RO must review the claims folders 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above-
referenced development, the RO should 
readjudicate the claim of entitlement to 
a temporary total evaluation pursuant to 
38 C.F.R. § 4.30, based upon injections 
received in May 2003 for low back 
complaints.  If the claim remains denied, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002), which sets forth the 
legal criteria pertinent to this appeal, 
including all regulations related to the 
VCAA.  The veteran should also be given 
the opportunity to respond before the 
case is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


